PERRY, Judge,
concurring in part and dissenting in part: *
I agree with the majority that the officer’s conduct was not of such a nature as to justify appellant’s use of physical force. I, therefore, concur in the court’s affirmance of the appellant’s convictions of assault upon, and disrespect towards, a superior commissioned officer. However, for the reasons set forth in my dissenting opinion in United States v. Strangstalien, 7 M.J. 225 (C.M.A.1979), I dissent from that portion of the opinion which affirms the appellant’s conviction for possession of marihuana.

 Judge Matthew J. Perry took final action in this case prior to his resignation as a judge of this Court pursuant to his appointment and confirmation as a United States District Judge for the District of South Carolina.